Title: Edward Bancroft to William Temple Franklin, [between 21 March and 24 March 1779]
From: Bancroft, Edward
To: Franklin, William Temple


Dr. Sir
[between March 21 and March 24, 1779]
I have recd. the inclosed Lettres from Mrs. Bousie respecting the Passport— I have some Knowledge of Mr. Audibert Captain of the Port of Calais, & from his Letter have no doubt of Mr. Sartines having given the Pass port mention’d; however if the Doctor thinks it expedient he can make his Pass port conditional as suggested by Mrs. Bousie. I am Dr. Sir truly Yours
Edwd Bancroft
 
Addressed: A Monsieur / Monsr. Franklin / Le Fils / a Passy
